

EXHIBIT 10.1
 
[logo3.jpg]

AMENDMENT No. I TO AGILENT VALUE ADDED RESELLER PROGRAM AGREEMENT AHA47
BY AND BETWEEN
AGILENT TECHNOLOGIES, INC.
AND
 O. I. CORPORATION


The above referenced Purchase Agreement ("Agreement") dated June 1, 2008,
between Agilent Technologies, Inc. ("Agilent") and O.I. Corporation is hereby
amended as follows:
 
I. Exhibit M is attached and hereby made part of above referenced Agreement
AHA47.
 
ALL OTHER TERMS AND CONDITIONS OF THE REFERENCED AGREEMENT REMAIN UNCHANGED AND
ARE IN FULL FORCE AND EFFECT.
 
AGREED TO:
 
AGREED TO:
     
AGILENT TECHNOLOGIES. INC.
 
O.I. CORPORATION
     
By:
 /s/ Rose Douglas
 
By:
 /s/ J. Bruce Lancaster
Rose Douglas
 
J. Bruce Lancaster
     
Title: Contracts Specialist
 
Title: CEO/CFO
     
Address:   2850 Centerville Rd
 
Address:           151 Graham Road
                 Wilmington, DE 19808
 
                         College Station, TX 77845
Date: 9/5/08
 
Date: 9/4/08

 
 

--------------------------------------------------------------------------------

 
 
[logo3.jpg]

AHA47                    
 
Exhibit M Modified
 
MULTIPLE RELEASE POINT LIST
 
This Multiple Release Point list ("Exhibit M") is attached to and made a part of
Agilent Agreement No. AHA47 ("Agreement) for the purpose of identifying the
mutually agreed upon Reseller locations and legal entities that are eligible to
place orders under the Agreement. Except as expressly modified herein, all terms
and conditions of the Agreement remain in full force and effect
 
 
1.
For non-educational institutions, Reseller certifies that any legal entity
identified below is more than fifty (50%) percent controlled by Reseller or a
common parent. This means that the Reseller or a common parent either holds more
than fifty (50%) percent of the issued shares of voting stock, has the power to
exercise more than fifty (50%) percent of the voting rights, or holds more than
fifty (50%) percent of the capital or business assets of the Reseller legal
entity.

 
 
2.
For Educational Institutions, Reseller certifies that any educational entity
identified below is governed by an established, staffed and operated entity
which has the responsibility for controlling budgets and/or authorizing
purchases.

 
 
3.
For Resellers who qualify for multiple channels, one channel type must be
specified for each release point in order to determine the applicable discount.

 
 
4.
Reseller and Agilent agree that the following Reseller legal or educational
entities located within the United States of America may purchase from the
corresponding Agilent selling entities. The complete name and address of the
locations eligible to participate in this Agreement are as follows (attach
additional pages as necessary):

 
Agilent Selling Entities
Reseller Entities
Agilent Technologies, Inc.
O.I. Corporation
2850 Centerville Rd.
151 Graham Road
Wilmington, DE 19808
College Station, TX 77845
     
CMS Field Services
 
2148 Pelham Pkwy, Bldg 400
 
Pelham, AL 35124-1131

 
 

--------------------------------------------------------------------------------

 